           1   KEKER, VAN NEST & PETERS LLP
               ELLIOT R. PETERS #158708
           2   epeters@keker.com
               ERIC H. MACMICHAEL #231697
           3   emacmichael@keker.com
               BAILEY W. HEAPS #295870
           4   bheaps@keker.com
               DEEVA SHAH #319937
           5   dshah@keker.com
               633 Battery Street
           6   San Francisco, CA 94111-1809
               Telephone: 415 391 5400
           7   Facsimile: 415 397 7188
           8   Attorneys for Defendants
               NIXON PEABODY, LLP and
           9   FORREST DAVID MILDER
          10

          11
                                   UNITED STATES DISTRICT COURT
          12
                                 CENTRAL DISTRICT OF CALIFORNIA
          13

          14   SOLARMORE MANAGEMENT                     Case No. 2:20-cv-10111 CAS JEM
               SERVICES, INC., a California
          15   corporation; CARL AND BARBARA            DEFENDANTS’ NOTICE OF
               JANSEN, a married couple,                MOTION AND MOTION TO
          16                                            TRANSFER VENUE PURSUANT TO
                               Plaintiffs,              28 U.S.C. § 1404(A)
          17
                   v.
          18                                          Date:        December 21, 2020
               NIXON PEABODY, LLP, a New York Time:                10:00 AM
          19   limited liability partnership; FORREST Ctrm:        8D
               DAVID MILDER, a married individual, Judge:          Hon. Christina A. Snyder
          20
                               Defendants.              Date Filed November 3, 2020
          21

          22

          23

          24

          25

          26

          27

          28
                                                    1
                         DEFENDANTS’ NOTICE OF MOTION AND MOTION TO TRANSFER VENUE
                                        PURSUANT TO 28 U.S.C. § 1404(A)
                                         Case No. 2:20-cv-10111 CAS JEM
1553643
           1                                         TABLE OF CONTENTS
           2                                                                                                                      Page
           3   NOTICE OF MOTION AND MOTION TO TRANSFER VENUE ........................ 6
           4   I.     INTRODUCTION ........................................................................................... 7
           5   II.    BACKGROUND ............................................................................................. 8
           6          A.      DC Solar commits fraud. ...................................................................... 8
           7          B.      DC Solar declares bankruptcy. ............................................................. 9
           8          C.      Solarmore brings suit against DC Solar’s bankruptcy estate
                              and most of DC Solar’s professional advisors. ..................................... 9
           9
               III.   ARGUMENT ................................................................................................ 11
          10
                      A.      Venue is proper in the Eastern District of California. ........................ 12
          11
                      B.      Transfer will promote the interests of justice. .................................... 14
          12
                      C.      The parties’ private interests also weigh in favor of transfer. ............ 16
          13
                              1.       The contacts with the forum weigh in favor of transfer. .......... 17
          14
                              2.       The availability of witnesses, access to sources of
          15                           proof, and convenience of the parties favor transfer. ............... 18
          16                  3.       The cost of litigation favors transfer. ....................................... 18
          17                  4.       Any indication of forum shopping weighs in favor of
                                       transfer. ..................................................................................... 19
          18
               IV.    CONCLUSION ............................................................................................. 19
          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                        2
                         DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                            Case No. 2:20-cv-10111 CAS JEM
1553643
           1
                                                       TABLE OF AUTHORITIES
           2

           3                                                                                                                   Page(s)

           4    Federal Cases
           5 Alec L. v. Jackson,
           6    2011 WL 8583134 (N.D. Cal. Dec. 6, 2011) ....................................................... 7
           7    Amazon.com v. Cendant Corp.,
                  404 F. Supp. 2d 1256.................................................................................... 11, 13
           8

           9    Callaway Golf Co. v. Corp. Trade, Inc.,
                  No. 09–cv–384, 2010 WL 743829 (S.D. Cal. Mar. 1, 2010) ............................. 14
          10
                Comptroller v. Calhoun First Nat’l Bank,
          11
                  626 F. Supp. 137 (D.D.C. 1985) ........................................................................ 15
          12
                D2L Ltd. v. Blackboard, Inc.,
          13      671 F. Supp. 2d 768 (D. Md. 2009) ................................................................... 15
          14
             In re Double Jump,
          15     No. 19-50102-gs (D. Nev. Bkr. 2019).............................................................. 8, 9
          16 Friedman v. PopSugar, Inc.,
          17    No. 18-CV-05888-CAS, 2018 WL 6016963 (C.D. Cal. Oct. 29,
                2018) ............................................................................................................. 15, 17
          18

          19
                United States ex rel. Hallstrom v. Orexis, LLC,
                  2011 WL 13227859 (C.D. Cal. Apr. 29, 2011)............................................ 11, 16
          20
                Hawkins v. Gerber Prod. Co.,
          21      924 F. Supp. 2d 1208 (S.D. Cal. 2013) .............................................................. 10
          22
                Jolly v. Purdue Pharma L.P.,
          23       2005 WL 2439197 (S.D. Cal. Sept. 28, 2005) ................................................... 13
          24 Jones v. GNC Franchising, Inc.,
          25    211 F.3d 495 (9th Cir. 2000) ........................................................................ 15, 16
          26 Lou v. Belzberg,
          27   834 F.2d 730 (9th Cir. 1987) ........................................................................ 16, 18

          28

                                                                            3
                             DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                                Case No. 2:20-cv-10111 CAS JEM
1553643
           1 Madani v. Shell Oil Co.,
           2   No. C07-04296 MJJ, 2008 WL 268986 (N.D. Cal. Jan. 30, 2008).................... 13

           3    Morgan Tire of Sacramento, Inc. v. Goodyear Tire & Rubber Co.,
                  60 F. Supp. 3d 1109 (E.D. Cal. 2014) ................................................................ 11
           4

           5    Norwood v. Kirkpatrick,
                  349 U.S. 29 (1955) ............................................................................................. 10
           6
                Pueblo v. Nat’l Indian Gaming Comm’n,
           7
                  731 F. Supp. 2d 36 (D.D.C. 2010) ..................................................................... 14
           8
                Rubio v. Monsanto Co.,
           9      181 F. Supp. 3d 746 (C.D. Cal. 2016) .......................................................... 10, 16
          10
             SEC v. Carpoff,
          11   20-cv-00180-JAM-AC (E.D. Cal.) ................................................................. 8, 12
          12 Shelby v. Factory Five Racing, Inc.,
          13    2009 WL 481555 (C.D. Cal. Feb. 23, 2009) ............................................... 14, 15
          14 Solarmore Mgmt. Svc., Inc. v. Bankr. Est. of DC Solar Sols., Inc.,
                No. 2:19-cv-02544-JAM-DB (E.D. Cal. filed Dec. 17, 2019)
          15
                (Mendez, J.) .................................................................................................... 9, 14
          16
                United States v. Alan Hansen,
          17      20-cr-00016-JAM-1 (E.D. Cal) ............................................................................ 8
          18
                United States v. Jeff Carpoff,
          19      20-cr-00017-JAM-1 (E.D. Cal.) ........................................................................... 8
          20 United States v. Joseph Bayliss,
          21   19-cr-00182-JAM-2 (E.D. Cal.) ........................................................................... 8
          22 United States v. Paulette Carpoff,
          23
               20-cr-00018-JAM-1 (E.D. Cal.) ........................................................................... 8

          24    United States v. Robert Karmann,
                  19-cr-00222-JAM-1 (E.D. Cal.) ........................................................................... 8
          25

          26    United States v. Ronald Roach,
                  19-cr-00182-JAM-1 (E.D. Cal.) ........................................................................... 8
          27
                United States v. Ryan Guidry,
          28
                  20-cr-00003-JAM-1 (E.D. Cal.) ........................................................................... 8
                                                          4
                            DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                               Case No. 2:20-cv-10111 CAS JEM
1553643
           1 Williams v. Bowman,
           2    157 F. Supp. 2d 1103 (N.D. Cal. 2001) ............................................................. 18

           3   Wireless Consumers All., Inc. v. T-Mobile USA, Inc.,
                 2003 WL 22387598 (N.D. Cal. Oct. 14, 2003) .................................................. 18
           4

           5   Federal Statutes

           6   28 U.S.C. § 157.................................................................................................. 10, 13
           7   28 U.S.C. § 1391(b) ................................................................................................. 11
           8
               28 U.S.C. § 1404............................................................................................... passim
           9
               Rules
          10
               Local Rule 7-3 ........................................................................................................... 5
          11

          12   Local Rule 123 ........................................................................................................... 7
          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                                            5
                           DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                              Case No. 2:20-cv-10111 CAS JEM
1553643
           1
                      NOTICE OF MOTION AND MOTION TO TRANSFER VENUE
           2
               TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
           3
                     PLEASE TAKE NOTICE that on December 21, 2020 at 10:00 A.M., or as
           4
               soon thereafter as the Court directs, Defendants Nixon Peabody LLP and Forrest
           5
               David Milder move the Court to transfer this action to the Eastern District of
           6
               California.
           7
                     Defendants move to transfer pursuant to 28 U.S.C. § 1404. This Court
           8
               should transfer venue to the Eastern District because (1) Plaintiffs could have
           9
               brought this case in the Eastern District; (2) nine criminal and civil cases based on
          10
               the same facts have concluded or are pending in the Eastern District; (3) one of
          11
               those cases has the same plaintiff, involves the same 20 funds, and will require
          12
               similar factual and legal determinations; (4) the federal judge who knows the facts
          13
               and would preside over these very similar issues is in the Eastern District; and
          14
               (5) the conduct at issue happened in the Eastern District. This motion is based on
          15
               this Notice of Motion and Motion, the following Memorandum of Points and
          16
               Authorities, Defendants’ Request for Judicial Notice, all files and records in this
          17
               action, and such additional matters as may be judicially noticed by the Court or may
          18
               come before the Court prior to a hearing, if any, on this matter
          19
                     This motion is made following a Local Rule 7-3 conference, which took
          20
               place on October 21, 2020.
          21

          22 Dated: November 20, 2020                 KEKER, VAN NEST & PETERS LLP
          23
                                                 By: /s/ Eric MacMichael
          24                                         ELLIOT R. PETERS
                                                     ERIC H. MACMICHAEL
          25                                         BAILEY W. HEAPS
                                                     DEEVA SHAH
          26
                                                      Attorneys for Defendants
          27                                          NIXON PEABODY, LLP and
                                                      FORREST DAVID MILDER
          28

                                                         6
                       DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                          Case No. 2:20-cv-10111 CAS JEM
1553643
           1   I.    INTRODUCTION
           2         Plaintiffs Solarmore and Carl and Barbara Jansen (collectively, “Solarmore”)
           3   allege that they were the victims of a complex, long-term tax fraud perpetrated by
           4   non-party DC Solar. Starting in 2010, DC Solar created investment funds to sell
           5   mobile solar generators to investors, who would receive corresponding tax benefits.
           6   Solarmore managed at least 20 of these investment funds over the next eight years.
           7   But in 2018, DC Solar’s principal employees were charged with wire fraud and
           8   money laundering. Seven high-ranking DC Solar employees admitted to operating
           9   a tax-credit Ponzi scheme and pleaded guilty in the Eastern District of California
          10   before Judge John A. Mendez. The SEC filed a civil suit against the owners of DC
          11   Solar, which was also before Judge Mendez in the Eastern District. Eventually,
          12   Plaintiff Solarmore also filed suit in the Eastern District of California before Judge
          13   Mendez. That case, Solarmore I, contained numerous allegations against over 30
          14   entities—including professional appraisers, brokers, accountants, tax service
          15   providers, and bankers—that Solarmore believed had aided and abetted DC Solar’s
          16   fraud in 20 distinct investment funds. Solarmore I, which is still ongoing, involves
          17   every major professional advisor to DC Solar except one: Nixon Peabody LLP.
          18         Inexplicably, months after filing Solarmore I in the Eastern District,
          19   Solarmore sued Defendants Nixon Peabody LLP and its partner Forrest David
          20   Milder (collectively, “Nixon Peabody”) in Los Angeles. This one-off case,
          21   Solarmore II, involves the same 20 investment funds as Solarmore I. Solarmore II
          22   also parrots many of the allegations in Solarmore I verbatim. Nevertheless,
          23   although Judge Mendez has presided over nine cases involving the same facts and
          24   even the same parties, Solarmore seeks to have another judge in another court learn
          25   the complexities of this massive fraud scheme. If this case had been brought in the
          26   Eastern District of California, it would have immediately triggered a notice-of-
          27   related-case and a transfer to Judge Mendez. But because Solarmore II is before
          28   this Court, § 1404(a) governs and compels a transfer to the Eastern District instead,

                                                          7
                        DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           Case No. 2:20-cv-10111 CAS JEM
1553643
           1   based on the following indisputable facts:
           2         • Solarmore could have brought this case in the Eastern District.
           3         • Nine criminal and civil cases based on the same facts have concluded or are
           4            pending in the Eastern District. These cases include Solarmore I, which has
           5            the same plaintiff, involves the same 20 funds, and will require similar
           6            factual and legal determinations.
           7         • The federal judge who knows the facts and will preside over the very issues
           8            presented in Solarmore I and Solarmore II is in the Eastern District.
           9         • Per Solarmore’s own admission, the conduct at issue happened in the Eastern
          10            District.
          11   See 28 U.S.C. § 1404(a). This Court should transfer Solarmore II to the Eastern
          12   District of California to promote judicial economy, conserve resources, and
          13   minimize the possibility of inconsistent rulings.1
          14   II.      BACKGROUND
          15            A.     DC Solar commits fraud.
          16            DC Solar was founded in 2009 and, for nearly all of its existence, operated in
          17   the Eastern District of California. See Dkt. 1-2 at ¶¶ 14-16 (“Solarmore II
          18   Compl.”). DC Solar’s business model entailed creating investment funds to sell
          19   mobile solar generators to sophisticated investors, who would receive substantial
          20   tax benefits from their investment. See id. ¶¶ Preliminary Statement, 22, 26-27, 40-
          21   41. DC Solar would then lease the generators from the investment funds and to
          22   third parties, like arenas and concert venues, from whom DC Solar would collect
          23   lease payments. Id. ¶ 22. DC Solar created Solarmore to serve as the managing
          24   member of at least 20 of its investment funds. See id. ¶ 23. Plaintiff Carl Jansen
          25

          26   Should this case be transferred to the Eastern District, Nixon Peabody will
               1
             immediately file a Notice of Related Case, pursuant to Eastern District of California
          27 Local Rule 123, to relate this case to Solarmore I. Second, this motion is
             independent of Nixon Peabody’s responsive motions, due on December 11, 2020.
          28 Alec L. v. Jackson, 2011 WL 8583134, at *1 n.1 (N.D. Cal. Dec. 6, 2011) (holding
             that a party may bring a motion under § 1404(a) at any time).
                                                        8
                          DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                             Case No. 2:20-cv-10111 CAS JEM
1553643
           1   was recruited to hold a membership interest in Solarmore. Id. ¶ 21. DC Solar also
           2   retained Nixon Peabody and Milder for the limited purpose of providing an opinion
           3   explaining the tax consequence for investors. Id. ¶ 29.
           4         DC Solar’s enterprise collapsed in December 2018 when the FBI raided the
           5   company’s headquarters. Id. ¶ 105. Most high-ranking DC Solar employees have
           6   since pleaded guilty to wire fraud, money laundering, and similar charges. See,
           7   e.g., Dkt. No. 10, United States v. Jeff Carpoff, No. 2:20-cr-00017-JAM (E.D.
           8   Cal.). Each of these prosecutions occurred in the Eastern District of California
           9   before Judge Mendez. The prosecutions arising out of DC Solar’s fraud include:
          10         •       United States v. Jeff Carpoff, 20-cr-00017-JAM-1 (E.D. Cal.)
          11         •       United States v. Paulette Carpoff, 20-cr-00018-JAM-1 (E.D. Cal.)
          12         •       United States v. Ronald Roach, 19-cr-00182-JAM-1 (E.D. Cal.)
          13         •       United States v. Joseph Bayliss, 19-cr-00182-JAM-2 (E.D. Cal.)
          14         •       United States v. Robert Karmann, 19-cr-00222-JAM-1 (E.D. Cal.)
          15         •       United States v. Ryan Guidry, 20-cr-00003-JAM-1 (E.D. Cal.)
          16         •       United States v. Alan Hansen, 20-cr-00016-JAM-1 (E.D. Cal)
          17   Relatedly, the SEC also litigated its civil action against the owners of DC Solar
          18   before Judge Mendez in the Eastern District. See SEC v. Carpoff, 20-cv-00180-
          19   JAM-AC (E.D. Cal.).
          20         B.      DC Solar declares bankruptcy.
          21         Shortly after the FBI raid, the DC Solar entities began filing for bankruptcy
          22   in the District of Nevada. Compl. ¶¶ 107-108. The proceedings have since been
          23   consolidated and converted from Chapter 11 to Chapter 7. See Dkt. Nos. 390, 439,
          24   In re Double Jump, No. 19-50102-gs (D. Nev. Bkr. 2019).
          25         C.      Solarmore brings suit against DC Solar’s bankruptcy estate and
                             most of DC Solar’s professional advisors.
          26
                     In late December 2019, Solarmore sought and received permission from the
          27
               District of Nevada Bankruptcy Court to sue the DC Solar bankruptcy estate and the
          28
               other entities it believed had caused it harm. See Req. for Judicial Notice in Supp.
                                                           9
                         DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                            Case No. 2:20-cv-10111 CAS JEM
1553643
           1   of Motion to Transfer (“RJN”) Exs. 2, 3 (Dkt. Nos. 1483, 1487, In re Double Jump,
           2   Inc., No. 19-50102-gs (Bankr. D. Nev.)). Solarmore then filed suit in the Eastern
           3   District of California before Judge Mendez, the same judge who had presided over
           4   the DC Solar criminal and SEC proceedings described above. See RJN Ex. 1
           5   (Solarmore Mgmt. Svc., Inc. v. Bankr. Est. of DC Solar Sols., Inc. (“Solarmore 1”),
           6   No. 2:19-cv-02544-JAM-DB (E.D. Cal. filed Dec. 17, 2019) (Mendez, J.)).
           7   Solarmore stated that venue was “proper in [the Eastern District] . . . because a
           8   substantial part of the events or omissions giving rise to [Solarmore’s] claims
           9   occurred in Benicia, California, which is located in this judicial district.” Id. Dkt.
          10   No. 1 ¶ 78. The relevant events were the creation of the 20 investment funds that
          11   Solarmore had managed.
          12           In Solarmore I, Solarmore sued two sets of defendants: (1) the “core
          13   defendants,” which include various DC Solar corporate entities, the owners of DC
          14   Solar, and some of their associates, see id. ¶¶ 7-24; and (2) various professional
          15   entities—including another fund managing member, appraisers, brokers,
          16   accountants, tax service providers, and bankers—that it believed had aided and
          17   abetted DC Solar’s fraud, id. ¶¶ 25-53. The Solarmore I complaint referenced
          18   Nixon Peabody and catalogued the role Solarmore believed Nixon Peabody had
          19   played in DC Solar’s operation, but Solarmore elected not to sue Nixon Peabody in
          20   that action, see id. ¶¶ 145, 162, 262.
          21         Solarmore waited nearly a year before filing this action—repeating many of
          22   the same allegations as it set forth in Solarmore I—against Nixon Peabody and
          23   Milder, a tax partner in the firm, in Los Angeles County Superior Court. See
          24   Solarmore II Compl. Solarmore alleges six California state-law claims against
          25   Nixon Peabody: (1) Breach of Fiduciary Duty; (2) Breach of Contract; (3) Unjust
          26   Enrichment; (4) Negligent Misrepresentation; (5) Legal Malpractice; and (6) Aiding
          27   and Abetting Negligent Misrepresentation. The claims against Nixon Peabody in
          28   Solarmore II are based on the same underlying facts and transactions alleged
                                                          10
                        DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           Case No. 2:20-cv-10111 CAS JEM
1553643
           1   against the other professional advisors in Solarmore I. Solarmore has not provided
           2   any explanation for why Solarmore II was filed in a state court in Los Angeles and
           3   against only Nixon Peabody, despite containing similar claims to Solarmore I and
           4   despite the numerous references to Nixon Peabody in the Solarmore I complaint.
           5          Nixon Peabody’s counsel accepted service on October 5, 2020. Nixon
           6   Peabody then removed the case to the Central District of California for two reasons.
           7   See Notice of Removal, Dkt. 1. First, the case is “related to” DC Solar’s pending
           8   bankruptcy proceeding, although the causes of action here are “non-core.” Id.; see
           9   28 U.S.C. § 157(b)(1). Second, Solarmore’s claims, although brought under
          10   California law, place Nixon Peabody’s interpretation and application of the federal
          11   Internal Revenue Code at issue. Notice of Removal, Dkt. 1 ¶¶ 27-28.
          12          Now Nixon Peabody asks this Court to transfer the case to the Eastern
          13   District of California.
          14   III.   ARGUMENT
          15          “For the convenience of parties and witnesses, in the interest of justice,” this
          16   Court “may transfer any civil action to any other district or division where it might
          17   have been brought.” 28 U.S.C. § 1404(a). “The purpose of section 1404(a) is to
          18   ‘prevent the waste of time, energy, and money to protect litigants, witnesses and the
          19   public against unnecessary inconvenience and expense.’” Hawkins v. Gerber Prod.
          20   Co., 924 F. Supp. 2d 1208, 1212 (S.D. Cal. 2013) (quoting Van Dusen v. Barrack,
          21   376 U.S. 612, 616 (1964)). Courts generally consider the threshold question of
          22   whether venue would be proper in the transferee court; if so, courts then weigh the
          23   “public” interest-of-justice factors and the “private” convenience factors to
          24   determine whether to transfer the litigation. E.g., id. at 1213-14; Rubio v.
          25   Monsanto Co., 181 F. Supp. 3d 746, 760-67 (C.D. Cal. 2016).
          26          Although Nixon Peabody bears the burden of demonstrating that transfer is
          27   proper under Section 1404(a), that burden is substantially less than a transfer under
          28   the doctrine of forum non conveniens. Norwood v. Kirkpatrick, 349 U.S. 29, 32
                                                         11
                        DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           Case No. 2:20-cv-10111 CAS JEM
1553643
           1   (1955) (“Congress, by the term ‘for the convenience of parties and witnesses, in the
           2   interest of justice,’ intended to permit courts to grant transfers upon a lesser
           3   showing of inconvenience.”) (citation omitted). When ruling on motions to transfer
           4   based on § 1404(a), “the court may consider undisputed facts outside of the
           5   pleadings.” Morgan Tire of Sacramento, Inc. v. Goodyear Tire & Rubber Co., 60
           6   F. Supp. 3d 1109, 1113 (E.D. Cal. 2014).
           7         “The interest of justice factor,” which includes “judicial economy, ‘may be
           8   determinative to a particular transfer motion, even if the convenience of the parties
           9   and witnesses might call for a different result.’” Amazon.com v. Cendant Corp.,
          10   404 F. Supp. 2d 1256, 1261 (quoting Regents of the Univ. of Cal. v. Eli Lilly & Co.,
          11   119 F.3d 1559, 1565 (Fed. Cir. 1997)). This case should be transferred based on
          12   the “interests of justice” factor alone; however, the other two factors also weigh
          13   heavily in favor of transfer to the Eastern District.
          14         A.     Venue is proper in the Eastern District of California.
          15         The first step in the § 1404(a) analysis is to determine whether the case could
          16   have been brought in the transferee forum. United States ex rel. Hallstrom v.
          17   Orexis, LLC, 2011 WL 13227859, at *1 (C.D. Cal. Apr. 29, 2011). “A civil action
          18   may be brought in . . . a judicial district in which a substantial part of the events or
          19   omissions giving rise to the claim occurred, or a substantial part of the property that
          20   is the subject of the action is situated.” 28 U.S.C. § 1391(b).
          21         Here, as Solarmore itself concedes, “a substantial part of the events”
          22   occurred in the Eastern District; therefore, venue is proper in that District. As
          23   Solarmore explicitly stated in Solarmore I, venue related to DC Solar’s scheme was
          24   “proper in [the Eastern District] pursuant to 28 U.S.C. § 1391(b)(2) because a
          25   substantial part of the events or omissions giving rise to [Solarmore’s] claims
          26   occurred in Benicia, California, which is located in this judicial district.” Solarmore
          27   I Compl., RJN Ex. 1 ¶ 78.
          28         The exact “events or omissions” that gave rise to Solarmore’s claims in
                                                          12
                        DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           Case No. 2:20-cv-10111 CAS JEM
1553643
           1   Solarmore I also underlie Solarmore’s claims in Solarmore II. Solarmore’s claims
           2   against Nixon Peabody arise from Nixon Peabody’s provision of legal opinions
           3   letters to Solarmore and DC Solar related to 20 specific investment funds. See
           4   Solarmore II Compl. ¶ 3 (listing specific funds). Solarmore’s lawsuit against every
           5   other defendant in the Eastern District is predicated on the same 20 investment
           6   funds. Moreover, although Nixon Peabody is not a party in Solarmore I, Nixon
           7   Peabody and its opinion letters are referenced multiple times in the Solarmore I
           8   complaint to explain the structure of those same 20 transactions. See, e.g.,
           9   Solarmore I Compl., RJN Ex. 1 ¶ 145 (“Nixon Peabody . . . issued tax opinion
          10   letters to Plaintiff Purchasers, and the Funds opining to the valid tax benefits.”); ¶
          11   162 (referencing the basic structure of the relevant funds as including “a tax opinion
          12   letter from Nixon.”). The factual allegations are also the same: entire portions of the
          13   Solarmore I complaint appear verbatim in Solarmore II. Compare, e.g., Solarmore I
          14   Compl. ¶¶ 289-292 to Solarmore II Compl. ¶¶ 99-103 (describing the Solarsense
          15   deal with identical language in both complaints). Both complaints arise from the
          16   same DC Solar transactions and involve many similar—and in some cases the
          17   same—questions of fact and law.
          18         Solarmore can provide no rationale for why the Eastern District is the proper
          19   venue for Solarmore I but not Solarmore II.2 By contrast, the Solarmore I
          20   complaint contains no allegations that the underlying transactions took place in the
          21   Central District at all, let alone in any substantial manner. Thus, both cases stem
          22   from the same conduct, which substantially occurred in the Eastern District.
          23   Solarmore II could have been brought in the Eastern District.
          24         And just as in Solarmore I, Solarmore II’s claims also could have been
          25

          26   Moreover, Judge Mendez also determined the Eastern District was an appropriate
               2
             venue for both the criminal matters and the SEC enforcement action arising from
          27 these same transactions. See, e.g., RJN Ex. 4, SEC v. Carpoff, 20-cv-00180-JAM-
             AC, Dkt. 1 at ¶ 3 (E.D. Cal. Jan. 24, 2020) (stating venue is proper in the Eastern
          28 District because the “transactions, acts, practices and courses of conduct
             constituting violations of the federal securities laws occurred within this district”).
                                                        13
                        DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           Case No. 2:20-cv-10111 CAS JEM
1553643
           1   brought in federal district court instead of state court. In Solarmore I, filed only
           2   with the Bankruptcy Court’s permission, Solarmore alleges various state law claims
           3   nearly identical to those raised here, like negligence and professional malpractice.
           4   Those claims—against almost all of DC Solar’s professional advisors other than
           5   Nixon Peabody—arise from the same case or controversy as the claims against the
           6   bankruptcy estate. See Solarmore I Compl. ¶ 73. And Solarmore asserts that
           7   federal subject matter jurisdiction over Solarmore I is proper under 28 U.S.C.
           8   § 157, which addresses federal jurisdiction over “any or all cases under title 11 and
           9   any or all proceedings arising under title 11 or arising in or related to a case under
          10   title 11.” See id. ¶ 74. Given the similarity of the claims in the two cases,
          11   Solarmore cannot maintain that this action is any less related to the ongoing
          12   bankruptcy proceeding than Solarmore I.
          13         Thus, venue is proper in the Eastern District.
          14         B.     Transfer will promote the interests of justice.
          15         After determining that venue is proper in the transferee district, the Court
          16   must consider whether transfer will promote the interests of justice. “The question
          17   of which forum will better serve the interest of justice is of predominant importance
          18   on the question of transfer, and the factors involving convenience of parties and
          19   witnesses are in fact subordinate.” Madani v. Shell Oil Co., No. C07-04296 MJJ,
          20   2008 WL 268986, at *2 (N.D. Cal. Jan. 30, 2008) (internal quotation marks and
          21   citation omitted). “The pendency of related actions in the transferee forum is a
          22   significant factor in considering the interest of justice factor.” Jolly v. Purdue
          23   Pharma L.P., 2005 WL 2439197, at *2 (S.D. Cal. Sept. 28, 2005) (emphasis added)
          24   (citing A .J. Indus., Inc., v. U.S. Dist. Ct. for the Cent. Dist. of Cal., 503 F.2d 384,
          25   389 (9th Cir. 1974)). “Litigation of related claims in the same tribunal is strongly
          26   favored because it facilitates efficient, economical and expeditious pre-trial
          27   proceedings and discovery and avoid[s] duplicitous litigation and inconsistent
          28   results.” Amazon.com, 404 F. Supp. 2d at 1261 (emphasis added) (quoting Durham
                                                          14
                        DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           Case No. 2:20-cv-10111 CAS JEM
1553643
           1   Prods., Inc., 537 F. Supp. at 1243).
           2            The pendency of nine related cases—Solarmore I, seven DC Solar criminal
           3   cases, and a related SEC civil enforcement action—in the Eastern District strongly
           4   militates in favor of transfer. All nine cases, but especially Solarmore I, arise out of
           5   the same nucleus of operative facts that Solarmore alleges here. Because the legal
           6   and factual questions presented in the Solarmore cases may overlap, having the
           7   cases assigned to the same judge would “avoid the possibility of inconsistent
           8   judgments.” Callaway Golf Co. v. Corp. Trade, Inc., No. 09–cv–384, 2010 WL
           9   743829, at *7 (S.D. Cal. Mar. 1, 2010). As the complaint in Solarmore I indicates,
          10   Judge Mendez may already have to consider Nixon Peabody’s role to adjudicate
          11   Solarmore’s claims against the other professional defendants involved in the same
          12   20 transactions (and vice versa). Judge Mendez will also have to determine what
          13   Solarmore’s damages are (if any), and whether Solarmore’s claims are barred in
          14   whole or in part by in pari delicto or contributory negligence. 3 Solarmore has yet
          15   to proffer any reason why Judge Mendez should not preside over both Solarmore
          16   cases.
          17            Judicial economy is also served by the Eastern District’s familiarity with the
          18   parties and underlying facts in this exceedingly complex case. Shelby v. Factory
          19   Five Racing, Inc., 2009 WL 481555, at *4 (C.D. Cal. Feb. 23, 2009) (“The
          20   ‘interests of justice’ are best served by transferring this case to the United States
          21   District Court for the District of Massachusetts, which has already dealt extensively
          22   with this dispute between the parties.”). Even where the legal issues could differ,
          23   the transferee court’s “respective knowledge of the parties and facts is also
          24   relevant.” Pueblo v. Nat’l Indian Gaming Comm’n, 731 F. Supp. 2d 36, 40-41
          25

          26
              For many of the relevant investment funds, Solarmore was primarily owned by
               3

          27 Jeff Carpoff, the owner of DC Solar who eventually pleaded guilty to wire fraud
             and money laundering. The defendants in Solarmore I and II may both ask the
          28 Court to address factual and legal questions related to Mr. Carpoff’s—and thus,
             Solarmore’s—involvement with and knowledge of the fraud.
                                                       15
                          DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                             Case No. 2:20-cv-10111 CAS JEM
1553643
           1   (D.D.C. 2010). 4 Judge Mendez has “already dealt extensively with this dispute” by
           2   overseeing nine cases against the DC Solar principals. Shelby, 2009 WL 481555,
           3   at *4. The seven criminal cases alone span 173 docket entries and have generated
           4   seven dispositions from the District Court. Judge Mendez is intimately familiar
           5   with the facts surrounding the DC Solar tax-credit scheme. The Eastern District’s
           6   experience with each facet of the DC Solar litigation creates a uniquely
           7   advantageous position to understand this case.
           8         Thus, the Court should transfer this case to the Eastern District to avoid the
           9   “’wastefulness of time, energy and money that § 1404(a) was designed to prevent,’”
          10   “’a situation in which two cases involving precisely the same issues are
          11   simultaneously pending in different District Courts.’” Friedman v. PopSugar, Inc.,
          12   No. 18-CV-05888-CAS, 2018 WL 6016963, at *10 (C.D. Cal. Oct. 29, 2018)
          13   (quoting Cont’l Grain Co. v. The FBL–585, 364 U.S. 19, 26 (1960)).
          14         C.     The parties’ private interests also weigh in favor of transfer.
          15         Although the interests of justice trump the parties’ private interests, the Court
          16   may also consider “an ‘individualized, case-by-case consideration of convenience
          17   and fairness’” to the parties in analyzing a motion for transfer. Jones v. GNC
          18   Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000) (citation omitted). In Jones,
          19   the Ninth Circuit set forth ten factors to consider:
          20
                             (1) the location where the relevant agreements were
          21                negotiated and executed; (2) the state that is most familiar
          22                with the governing law; (3) the plaintiff’s choice of forum;
                            (4) the respective parties’ contacts with the forum; (5) the
          23                contacts relating to the plaintiff’s cause of action in the
          24                chosen forum; (6) the differences in the costs of litigation
                            in the two forums; (7) the availability of compulsory
          25

          26   See also Comptroller v. Calhoun First Nat’l Bank, 626 F. Supp. 137, 141 (D.D.C.
               4
             1985) (transferring an action to a district which had cases arising from “the same
          27 factual underpinning,” even though the actions in the transferee court involved
             slightly different legal issues); D2L Ltd. v. Blackboard, Inc., 671 F. Supp. 2d 768,
          28 784 (D. Md. 2009) (“Litigation in the same court avoids duplicative litigation when
             one court has already invested substantial time and energy in the related case.”).
                                                        16
                        DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           Case No. 2:20-cv-10111 CAS JEM
1553643
           1                process to compel attendance of non-party witnesses; (8)
           2                the ease of access to sources of proof; (9) the presence of
                            a forum selection clause; and (10) the public policy of the
           3                forum state.
           4   Hallstrom, 2011 WL 13227859, at *1 (summarizing Jones, 211 F.3d at 498-99).
           5   Many of these factors are archaic in light of technological advances, see Rubio, 181
           6   F. Supp. 3d at 764, or irrelevant to the proposed transfer here, e.g., Jones, 211 F.3d
           7   at 498-99 (considering which state is most familiar with the governing law).
           8   Nevertheless, the relevant factors weigh heavily in favor of transfer.
           9                1.     The contacts with the forum weigh in favor of transfer.
          10         Solarmore has had significant contacts with the Eastern District and those
          11   contacts relate directly to their causes of action, far more so than any contacts in the
          12   Central District. The Solarmore II complaint alleges that the 20 underlying
          13   transactions may have some tangential relationship to the Central District because
          14   the parties have benefited from doing business in California generally. Outside of
          15   that general statement, the Solarmore II complaint lacks any allegation that the
          16   underlying transactions occurred in the Central District.
          17         By contrast, and as Solarmore admits in the Solarmore I complaint, “a
          18   substantial part of the events or omissions giving rise to [Solarmore’s] claims”—the
          19   same 20 underlying transactions—"occurred in Benicia, California” in the Eastern
          20   District. Solarmore I Compl. ¶ 78. The “operative facts” did not occur within the
          21   Central District; each transaction substantially took place in the Eastern District,
          22   which is also unsurprisingly where every major criminal proceeding related to this
          23   tax-credit scheme occurred. Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987)
          24   (“[i]f the operative facts have not occurred within the forum and the forum has no
          25   interest in the parties or the subject matter, [Plaintiff’s] choice is entitled only to
          26   minimal consideration.”) (citing Pac. Car & Foundry Co. v. Pence, 403 F.2d 949,
          27   954 (9th Cir.1968)). Thus, these factors favor transfer.
          28

                                                           17
                        DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           Case No. 2:20-cv-10111 CAS JEM
1553643
           1                2.     The availability of witnesses, access to sources of proof, and
                                   convenience of the parties favor transfer.
           2
                     The convenience of the parties also weighs in favor of transfer. Solarmore’s
           3
               California corporate headquarters are in Sacramento, which is in the Eastern
           4
               District. See RJN Ex. 5 (Solarmore Statement of Information, California Secretary
           5
               of State (Aug. 19, 2020)). Solarmore is also familiar with the Eastern District,
           6
               which is where Solarmore opted to file Solarmore I against over 30 other
           7
               defendants. Nixon Peabody’s counsel is in the Bay Area, which is considerably
           8
               closer to Sacramento than Los Angeles. And although Solarmore’s local counsel is
           9
               in Los Angeles, Solarmore’s primary counsel is in Phoenix, Arizona. The
          10
               remaining parties also reside out-of-state and are, therefore, neutral. For example,
          11
               Plaintiffs Carl and Barbara Jansen reside in Illinois and have not provided any
          12
               connection to Los Angeles. Solarmore II Compl. at ¶ 2. Nixon Peabody is
          13
               headquartered in Boston, Massachusetts, and Defendant Forrest David Milder is a
          14
               partner in Nixon Peabody’s Boston office. Overall, the Eastern District is more
          15
               convenient for the parties.
          16
                     Moreover, the majority of the DC Solar witnesses are likely in the Eastern
          17
               District, where DC Solar was based. These witnesses would be better served by a
          18
               Sacramento forum than the current Los Angeles forum. The events and transactions
          19
               described in the Solarmore II complaint occurred in the Eastern District. The
          20
               criminal cases—and the related sources of proof—were in the Eastern District. To
          21
               the extent Nixon Peabody relies on evidence and testimony from Solarmore I, those
          22
               sources of proof will be more readily accessible in the Eastern District. See
          23
               Friedman, 2018 WL 6016963, at *10 (“[E]ven the pendency of an action in another
          24
               district is important because of the positive effects it might have in possible
          25
               consolidation of discovery and convenience to witnesses and parties.”). These
          26
               factors heavily favor transfer.
          27
                            3.     The cost of litigation favors transfer.
          28
                     Given the proximity of the witnesses, the Eastern District will likely be a less
                                                       18
                        DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           Case No. 2:20-cv-10111 CAS JEM
1553643
           1   expensive forum to litigate this matter. More importantly, Judge Mendez is already
           2   familiar with nine other cases related to Solarmore II, as well as the underlying
           3   entities and transactions. It will be less time-consuming to familiarize the Court
           4   with the facts and parties involved and avoid the difficulty of trying to coordinate
           5   cases in two different courts. Judicial economy will also reduce costs for the
           6   parties, which supports transfer.
           7                4.     Any indication of forum shopping weighs in favor of
                                   transfer.
           8
                     A significant “factor [under section 1404(a)] is the prevention of forum
           9
               shopping.” Wireless Consumers All., Inc. v. T-Mobile USA, Inc., 2003 WL
          10
               22387598, at *5-6 (N.D. Cal. Oct. 14, 2003). “If there is any indication that
          11
               plaintiff’s choice of forum is the result of forum shopping, plaintiff’s choice will be
          12
               accorded little deference.” Williams v. Bowman, 157 F. Supp. 2d 1103, 1106 (N.D.
          13
               Cal. 2001) (emphasis added). Although courts generally defer to a plaintiff’s choice
          14
               of forum, such deference is minimal where the operative facts occurred outside that
          15
               forum. See Lou, 834 F.2d at 739. Here, rather than filing its claims in the Eastern
          16
               District—where the majority of the events occurred, where the seven related
          17
               criminal cases and the SEC enforcement action were heard, and where Solarmore I
          18
               is ongoing, Solarmore inexplicably filed Solarmore II in Los Angeles. This factor
          19
               also favors transfer to the Eastern District.
          20
               IV.   CONCLUSION
          21
                     A court in the Eastern District is already set to consider the Solarmore I
          22
               claims concerning the same plaintiff and the same transactions as Solarmore II.
          23
               That court has already presided over nine cases related to the parties and facts
          24
               underlying those transactions. The Court should promote judicial economy and
          25
               convenience by transferring this case to the Eastern District of California.
          26

          27

          28

                                                          19
                        DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           Case No. 2:20-cv-10111 CAS JEM
1553643
           1
               Dated: November 17, 2020             KEKER, VAN NEST & PETERS LLP
           2

           3

           4                                   By: /s/ Eric MacMichael
                                                   ELLIOT R. PETERS
           5                                       ERIC H. MACMICHAEL
                                                   BAILEY W. HEAPS
           6                                       DEEVA SHAH

           7                                        Attorneys for Defendants
                                                    NIXON PEABODY, LLP and
           8                                        FORREST DAVID MILDER

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                      20
                      DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                         Case No. 2:20-cv-10111 CAS JEM
1553643
